Citation Nr: 0905603	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-17 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Service connection for post-traumatic stress disorder 
(PTSD).  

2.	Increased initial evaluation for service-connected 
residuals of scrotal cyst, status post incision and drainage, 
to include orchalgia and erectile dysfunction, currently 
rated as 10 percent disabling.      


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and friend



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from September 30, 1974 to 
November 19, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in October 2004 
and March 2007 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.    


FINDINGS OF FACT

1.	The preponderance of the evidence of record indicates that 
the Veteran does not have PTSD.  

2.	The evidence of record does not indicate that the 
Veteran's service-connected scrotal disorder has resulted in 
a urinary tract disorder.  

3.	Prior to February 28, 2007, the evidence of record did not 
indicate that the Veteran's scrotal disorder resulted in a 
loss of erectile power.    

4.	From February 28, 2007, the evidence of record indicates 
that the Veteran's scrotal disorder causes pain which has 
resulted in loss of erectile power.  


CONCLUSIONS OF LAW

1.	PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).  

2.	The criteria for a rating in excess of 10 percent, for the 
Veteran's service-connected scrotal disorder, had not been 
met prior to February 28, 2007.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Code 7525-7522 (2008).

3.	From February 28, 2007, the criteria for a 20 percent 
disability rating, for the Veteran's service-connected 
scrotal disorder, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Code 7525-7522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims on appeal have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in July and 
December 2004.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In 
these letters, VA informed the Veteran of the evidence needed 
to substantiate his claims.  VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claims.  VA requested 
from the Veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  And 
VA notified the Veteran prior to the October 2004 rating 
decision on appeal here.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  

The Board notes two deficiencies with VCAA notification, 
however.  VA did not notify the Veteran regarding disability 
ratings and effective dates for the award of VA benefits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  
And, though VA provided the Veteran with general notification 
on disability evaluations, VA has not provided the Veteran 
with particular notification on the disability criteria at 
issue in his increased rating claim for a scrotal disorder.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).    

Nevertheless, the Board finds that any presumed prejudice 
incurred by the Veteran as a result of the incomplete notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be noted below, the Veteran's claims 
will be denied.  So the Veteran will not be negatively 
affected by the lack of notice regarding effective dates as 
no new effective date will be assigned for these claims.  
With regard to the increased rating claim, the Board notes 
that the June 2007 Statement of the Case (SOC) provided the 
Veteran with disability criteria related to his disorder.  
The Board notes moreover that the June 2007 SOC, and the 
October 2007 Supplemental SOC, amount to full readjudications 
of the Veteran's claims following effective notice in these 
documents.  See Mayfield, 444 F.3d 1328.  Based on this 
background, the Board finds the incomplete notice to be 
harmless error in this matter.   

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, VA provided the Veteran with VA compensation 
examinations for his claims.  VA afforded the Veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA obtained medical records relevant to 
the appeal.      

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claim to Service Connection

The Veteran claims service connection for PTSD.  In various 
statements in the record, he contends that he incurred this 
disorder as a result of being assaulted during basic 
training.  Specifically, he maintains that he was accosted by 
men wielding knives and machetes.  In a January 2005 lay 
statement of record, and in statements made during the 
February 2008 Board hearing, the Veteran's allegations are 
supported by a fellow service-member who allegedly 
accompanied the Veteran during the alleged assault.  

In the October 2004 rating decision on appeal, the RO denied 
the Veteran's claim to service connection for PTSD.  For the 
reasons set forth below, the Board agrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  When a Veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2007); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  

In this matter, the Board finds service connection 
unwarranted for PTSD because the preponderance of the 
evidence indicates that the Veteran does not have PTSD.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . .  In the absence of proof of a present 
disability there can be no valid claim.").  

The relevant medical evidence of record consists of VA and 
private treatment records, a report by the Veteran's VA 
treating psychiatrist, and a VA compensation examination 
report.  The treatment records are divided on the issue of 
whether the Veteran has PTSD, while the Veteran's treating 
physician, and the compensation examiner, found the Veteran 
without PTSD.  Indeed, the medical evidence is divided here 
on the issue of whether the Veteran has PTSD.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998) (the Board must account for 
the evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim).  

The record contains private treatment records dated 
throughout the 2000s.  These records primarily detail 
orthopedic disorders related to the Veteran's application for 
benefits from the Social Security Administration (SSA).  
These records also reflect diagnoses of depression and 
anxiety, but do not note a diagnosis of PTSD.  

The record contains VA treatment records dated from the early 
to mid 1990s.  A VA hospital report dated in June 1994, 
reflecting the Veteran's inpatient treatment for substance 
abuse disorders, notes a diagnosis of PTSD.  Moreover, a 
November 1994 VA treatment record notes a positive screen for 
PTSD.  VA treatment records dated between 1994 and 2005, 
however, do not note PTSD.  Rather, these records reflect 
diagnoses of depression.  Beginning in 2005, the treatment 
records once again note PTSD by characterizing the Veteran as 
"with PTSD."  As such, the VA and private treatment records 
are in equipoise on the issue of PTSD.  

If the VA and private treatment records were the only 
relevant medical evidence of record, the Board would find the 
benefit of the doubt doctrine applicable here on the issue of 
whether the Veteran currently has PTSD.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  But 
these clinical observations are not alone in the record.  The 
record also contains a June 2006 treatment report from the 
Veteran's treating psychiatrist, and an August 2005 VA 
compensation examination report.  Both of these specialists 
find the Veteran to be without PTSD.  And unlike the clinical 
observations noted in the treatment records, these examiners 
establish in the record a familiarity with the Veteran's 
case.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based on the recitations of a claimant).  The examiner 
rendering the June 2006 report is the Veteran's treating 
physician - this examiner noted the Veteran's reports of 
being assaulted while in service, and noted the Veteran's 
"reported PTSD symptoms," but diagnosed the Veteran without 
PTSD, and with depression and anxiety disorders.  This 
physician also reiterated her findings in later treatment 
reports dated until April 2007.  

And the VA compensation examiner is a specialist who stated 
that the claims file had been reviewed prior to rendering the 
report.  This examiner provided rationales with his opinion 
that the Veteran does not have PTSD - the Veteran never 
mentioned PTSD until it was ostensibly suggested to him by a 
psychologist in 1994; despite his long-term treatments in the 
past, PTSD has "never been a focus of treatment;" few 
contacts in the medical clinics mention PTSD; until recently, 
the Veteran attributed his PTSD to his experiences in the 
drug culture, to in-service physical training, and to a 
service-connected scrotal disorder; the Veteran's renditions 
of the alleged attack are not consistent; the supportive lay 
statement of record is not from a credible person; and the 
clinical history of the Veteran's claimed PTSD indicates 
inconsistent symptoms and inconsistent pursuit of treatment.  
This examiner ultimately diagnosed the Veteran with 
adjustment disorder with anxious and depressed mood.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (supporting 
clinical data or other rationale should accompany medical 
opinion). 

Based on the record as it now stands, the Board finds the 
preponderance of the evidence against the Veteran's claim to 
current PTSD.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  The Board finds that the 
reports from the Veteran's own treating physician, and from 
the VA compensation examiner, preponderate against the VA 
treatment records noting PTSD as a diagnosis.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its 
merits, the evidence must preponderate against the claim).  
As such, a finding of service connection for PTSD is 
unwarranted.  See 38 C.F.R. § 3.303; see also Brammer, supra.      

III.  The Merits of the Claim to Increased Rating

The Veteran originally claimed service connection for a 
scrotum disorder in 1978.  In an unappealed January 1979 
rating decision, the RO denied the Veteran's claim.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 20.200.  

The Veteran again claimed service connection for a scrotum 
disorder in July 2004.  The RO initially denied the Veteran's 
claim in October 2004 and August 2005 rating decisions he 
appealed.  During the pendency of the appeal period, the RO 
granted service connection for a scrotal disorder in March 
2007.  

In the March 2007 rating decision, the RO assigned a 10 
percent disability evaluation, effective November 20, 1974, 
the day following the Veteran's release from active service.  
The Veteran appealed the assigned rating, arguing that a 
higher disability evaluation was due for his disorder.  For 
the reasons set forth below, the Board finds a higher 
evaluation warranted here from February 28, 2007.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where 
the original rating assigned is appealed, consideration must 
be given to whether a higher rating is warranted at any point 
during the pendency of the claim). 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).  See also Alemany, supra.  

In this matter, the RO rated the Veteran's disorder under 
Diagnostic Code (DC) 7522-7525.  See 38 C.F.R. § 4.115b 
(2008).  In the assignment of diagnostic code numbers, 
hyphenated diagnostic codes may be used.  The number assigned 
to the residual condition on the basis of which the rating is 
determined will generally represent injuries.  Diseases will 
be identified by the number assigned to the disease itself, 
with the residual condition added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2007).  See also Tropf v. Nicholson, 20 Vet. 
App. 317 (2006).  

The only evaluation warranted under DC 7522 is 20 percent for 
a penis deformity that results in loss of erectile power.  
Under DC 7525, the code directs evaluation for urinary tract 
infection under DC 38 C.F.R. § 4.115a.  For a urinary tract 
infection, evaluations of 10 and 30 percent are warranted.  

In this matter, the Board finds a 20 percent evaluation 
warranted for the Veteran's disorder under DC 7522 - though 
the record does not indicate any disorder related to the 
urinary tract, the record does demonstrate that pain 
associated with the Veteran's disorder causes loss of 
erectile power.  See 38 C.F.R. § 4.115a, DC 7522.  

The relevant evidence of record consists of service treatment 
records, VA treatment records dated since July 1976, private 
treatment records dated since the early 2000s, VA 
compensation examination reports dated in August 2005 and 
February 2007, and hearing transcripts dated in June 1979, 
September 2006, and February 2007.  Prior to February 28, 
2007, the medical evidence did not indicate that the 
Veteran's disorder affected his erectile power.  From that 
date however the record shows that the disorder has had such 
an impact.  See Fenderson, supra.   

	Prior to February 28, 2007

The service treatment records indicate that, in October 1974, 
a skin abscess was drained from the Veteran's scrotum.  VA 
treatment records dated from July to September 1976, and in 
1979, indicate surgery on a cyst on the Veteran's scrotum.  A 
June 1979 transcript of the Veteran's RO hearing reflects the 
Veteran's description of his in-service surgery.  But the 
Veteran did not discuss any then-current symptoms associated 
with his disorder.  VA treatment records dated between July 
1991 and 2005, which reflect treatment for substance abuse, 
do not note symptomatology related to the scrotal disorder.  
VA treatment records dated in January and May 2006 indicate 
complaints of scrotal pain, and indicate bilateral hydrocele.  
These records do not refer to erectile power however.  Nor do 
private treatment records, which do note, in June 2006, 
"scrotal discomfort - chronic problem."  The August 2005 VA 
compensation examination report notes that the Veteran had 
not had any treatment for his scrotal disorder from 1979 to 
2006 when he reported scrotal pain to VA providers, and notes 
that the Veteran has two children.  On examination, this 
examiner found the Veteran's scrotal disorder to be 
asymptomatic.  A transcript of record of the Veteran's 
September 2006 RO hearing, which notes the Veteran's 
complaints of pain in his scrotum, but which does not reflect 
complaints of erectile dysfunction associated with the 
scrotum disorder.  And finally, a February 13, 2007 SSA 
decision regarding disability benefits notes several 
orthopedic disorders, and depression, but does not note the 
scrotal disorder, or any symptomatology associated with the 
disorder. 

	From February 28, 2007

In the Veteran's February 28, 2007 VA compensation 
examination, the Veteran reported experiencing pain during 
intercourse.  The examiner noted that the Veteran's pain is 
worsened by erection and ejaculation.  The examiner noted no 
symptoms related to his urinary tract - he stated that the 
Veteran urinated 8-10 times daily, and that the Veteran 
denied urinary hesitancy, decreased stream, dysuria, 
incontinence, and urinary tract infections.  But the examiner 
did note that the Veteran could only achieve erection 25 
percent of the time, that erection and ejaculation caused him 
pain, and that medication for erectile dysfunction worsens 
his pain.   On examination, the examiner found the Veteran's 
subjective complaints of pain out of proportion to objective 
exam findings.  Nevertheless, the examiner diagnosed the 
Veteran with idiopathic orchalgia, secondary to the scrotal 
disorder, and with erectile dysfunction secondary to the 
orchalgia.  The Board notes, moreover, that the February 2008 
Board hearing transcript of record reflects the Veteran's 
complaints of pain and consequent loss of erectile power.  

Based on this evidence, the Board finds a 20 percent 
evaluation warranted from February 28, 2007, the date of the 
VA compensation examination report.  This report comprises 
medical evidence of record showing that the Veteran's 
disorder interferes with his erectile functioning.  Medical 
evidence of record dated prior to February 28, 2007 did not 
do so.  See Fenderson, supra.  

The Board finds an extraschedular rating unwarranted here.  
Application of the regular schedular standards is found 
practicable.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that it has closely reviewed and considered 
the Veteran's statements, and those lay statements of record 
from his friend.  While these statements may be regarded as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis or etiology.  
Therefore, these statements alone are insufficient to prove 
his claims.  Ultimately, a claimant's personal belief, 
however sincere, cannot form a factual basis for granting a 
claim requiring medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

	

ORDER

1.	Service connection for PTSD is denied.  

2.	Entitlement to an increased rating, for the Veteran's 
service-connected scrotal disorder, is denied prior to 
February 28, 2007.  

3.	Entitlement to a 20 percent rating, for the Veteran's 
service-connected scrotal disorder, is granted from February 
28, 2007, subject to regulations governing the payment of 
monetary awards.   



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


